COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-14-00392-CV


IN THE INTEREST OF K.T., A
CHILD


                                    ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                     TRIAL COURT NO. 323-98700J-13

                                    ----------

                        MEMORANDUM OPINION 1

                                    ----------

      In two issues, appellant M.N. (Mother) appeals the trial court’s order

terminating her parental rights to five-year-old K.T. (Kyle). 2 She contends that

the evidence is legally and factually insufficient to show that termination is in

Kyle’s best interest and that the trial court abused its discretion by naming the


      1
       See Tex. R. App. P. 47.4.
      2
       To protect the anonymity of children connected to this appeal, we use
aliases to refer to them and to other people associated with the appeal. See Tex.
Fam. Code Ann. § 109.002(d) (West 2014); Tex. R. App. P. 9.8(b)(2).
Texas Department of Family and Protective Services (the Department) as Kyle’s

permanent managing conservator. We affirm.

                               Background Facts

      When Mother was a child, she witnessed domestic violence between her

mother and her stepfather, an experience that was traumatic for her. Mother was

raped when she was sixteen years old. She was also physically abused by her

father as a child.

      In 2007, when Mother was approximately twenty-one years old and living

in New Mexico, she met K.T. (Father). She began living with him and eventually

conceived Kyle with him. Mother and Father had physical and verbal fights that

resulted in the police being called. When Mother was nine months pregnant with

Kyle, her argument with Father resulted in the police’s presence at their

residence, and Father was arrested.

      Mother gave birth to Kyle in January 2009. Weeks later, in March 2009,

Mother discovered that Father was cheating on her. She and Father began to

fight. During the fight, Mother was holding Kyle, and Father began beating her.

When Father attempted to take Kyle out of Mother’s arms, he broke Kyle’s arm.

Mother grabbed Kyle and began to run, but Father chased her. Mother then put

Kyle down, and Father beat her again until his cousin arrived at the residence.

Father was confined based on that incident. 3


      3
       A New Mexico grand jury indicted Father for abusing Kyle. Father pled no
contest to the felony offense, and a court convicted him, sentenced him to three

                                        2
       Although Mother’s aunt, L.G. (Laura), who lives in New Mexico, believed

that Kyle would not be safe around Father and told Mother to stay away from

Father after that incident, Mother began living with him again after his release

from confinement. Mother consistently fought with Father in front of Kyle. In

October 2009, Father again beat Mother. During another incident, he threw her

phone into a street and broke it. As late as September 2010, Mother was still

living with Father and having domestic disputes with him.

       Mother told the police that she and Father had several more physical

altercations that she did not report. Laura testified that Mother “forgave [Father],

and she went back to him a few times.”

       In February 2011, to get away from Father, Mother moved to San Antonio

and began financially supporting herself. She testified that she did so because

she feared for Kyle and “knew [she] wasn’t strong enough to stay in New Mexico

if [Father] were to get out of prison.” During part of the time that Mother lived in

San Antonio, Kyle lived with Laura and her husband (Mother’s uncle), V.G.

(Victor).

       In February 2013, Mother and Kyle moved to Arlington to live with her

boyfriend, D.R. (Daniel), whose parents live in New Mexico. Laura and Victor

met Daniel and believed that he was respectable.

years’ confinement, and suspended imposition of part of the sentence so that
Father could be placed on supervised probation. Father later claimed that Kyle’s
broken arm was Mother’s fault. He said that he and Mother were having an
argument and that she kicked him, which caused him to drop Kyle.


                                         3
      In the middle of June 2013, Mother began noticing some injuries on Kyle.

By June 26, 2013, Kyle’s injuries had cleared up significantly. On June 27, 2013,

when Mother left for work, Kyle appeared normal. But when Mother came home

from work that day, she found Kyle with an assortment of injuries, including

bruises to his stomach and face and a bite mark on his thigh. Mother believed

that his babysitter had injured him and took him to a hospital.     Laura asked

Mother whether Daniel, who was living with Mother at the time, could have

abused Kyle, and Mother stated that she did not believe that he could have done

so.

      Sylvia Anderson, who was working as a night response investigator with

the Department, received a report about Kyle’s injuries and went to the hospital

to assess them. At the hospital, Mother cooperated with the investigation; she

told Anderson about her and Kyle’s history of abuse with Father and stated that

Kyle had been with Daniel on that day. But Mother told Anderson that the “only

person that could [have] hurt [Kyle was] the babysitter.”

      Anderson noticed that Kyle had bruises in different stages of healing from

head to toe, swollen eyes, a busted lip, and a bite mark on his left thigh.

Anderson asked Kyle whether anyone had ever hit him. Kyle lowered his head

“and stated that [Daniel had] hit[] him when he [got] mad and that [Mother had




                                         4
stated that] if anybody asked what happened to him to tell them that he fell.” 4

Anderson spoke with Daniel, who seemed nervous and agitated before ending

the interview and leaving the room. When Anderson told Mother about Kyle’s

statement that Daniel had hit him, Mother “said that there was no way that

[Daniel] could have done [that].” The Department removed Kyle from Mother’s

custody. Mother continued living with Daniel.

      Jeremy Dickinson, one of the Department’s employees, investigated Kyle’s

injuries after his removal from Mother’s custody. Mother told him that Kyle had

been staying with a babysitter on some days in June 2013 and that one day

when she had picked him up from there, she had noticed a rash under his eyes

and a bruise under his chin. Mother also said that later that month when Kyle

had spent time with the babysitter, she had picked him up and had not noticed

any bruises or marks. Mother told Dickinson that on June 27, she had left Kyle in

Daniel’s care for an entire day when she went to work, and when she returned

home, Kyle’s face had become swollen enough for her to take him to a children’s

hospital.   According to Mother’s statement to Dickinson, on the way to the

emergency room, Daniel began having an anxiety attack, so she went to a




      4
        Mother denied that she ever told Kyle to say that he fell; instead, she
testified that she had “asked him what happened[,] and [he had] told [her] he fell
down.”


                                        5
general hospital that could treat both Kyle and Daniel. 5 In response to

Dickinson’s questioning, Mother denied that Daniel could have been responsible

for Kyle’s injuries.

       The Department filed a petition that asked the trial court to terminate

Mother’s and Father’s parental rights to Kyle if reunification could not be

achieved.    The Department attached an affidavit to the petition that detailed

Kyle’s injuries, including that his face had been “pummeled.” The same day that

the Department filed its petition, the trial court entered an order naming the

Department as Kyle’s temporary sole managing conservator. Later, after holding

an adversary hearing, 6 the trial court continued its appointment of the

Department as Kyle’s managing conservator.

       Soon after Kyle’s removal, Mother visited him at a Child Protective

Services (CPS) office in Arlington. By that time, Dickinson had told Mother about

Kyle’s statements identifying Daniel as his abuser. According to Dickinson, at

the end of that visit, without any prompting, Kyle said, “Mommy, [Daniel] hurt me

and hit me,” and he began crying. After the visit ended, while crying, Mother told


       5
       Mother testified that she had never stated that Daniel had an anxiety
attack. Instead, she testified that she had persuaded Daniel to seek treatment
for anxiety after they arrived at the hospital.

      Two weeks after he abused Kyle, Daniel had a seizure and was admitted
to a hospital, where he stayed for a couple of weeks. Months later, Daniel
returned to the hospital to have brain surgery.
       6
       See Tex. Fam. Code Ann. § 262.201(a) (West 2014).


                                        6
Dickinson that she believed Kyle but that she “just [couldn’t] believe that [Daniel]

would do that.”      Mother made similar statements to Dickinson on other

occasions. After Dickinson contacted the babysitter, he believed that she could

not have been responsible for Kyle’s injuries.

      Dickinson believed that Mother was “more supportive of [Daniel] than

[Kyle]”; he did not believe that Mother “fully supported her . . . physically abused

son.” Dickinson concluded that Mother had neglectfully supervised Kyle because

there were old and new bruises that Mother had overlooked.

      Days after Kyle’s removal, Victor wrote a letter to the “Texas court system”

attesting to Daniel’s character. The letter stated that Daniel had showed “tender

loving care” to Kyle and that Daniel was a “calm, gentle[,] and respectful young

man.” Victor wrote that Daniel had never demonstrated anger or uncontrolled

emotions and that Daniel would never deliberately hurt anyone, and he urged an

investigation to find the “true culprit” of Kyle’s abuse.

      Mother continued to visit Kyle every two weeks from July 2013 through the

middle of November 2013. According to Concepcion Martinez, Mother’s first

caseworker, the visits went well; Mother interacted with Kyle and prayed with

him. From watching the visits, it became evident to Martinez that Kyle loved

Mother. 7 Mother asked Martinez if Daniel could attend the visits, and Martinez


      7
        Mother was not satisfied with Martinez’s work as a caseworker; she
complained about Martinez’s unprofessionalism and refusal to return phone calls.
Martinez testified that Mother regularly called her and left messages. Laura
testified that Martinez placed “stumbling blocks” that led to the Department’s

                                           7
explained that it would be inappropriate for Daniel to do so because Kyle had

named Daniel as his abuser.

      In July 2013, Mother brought Daniel to a hearing concerning Kyle’s

custody. By August 2013, Mother still believed that there was only a “possibility”

that Daniel was the person who had abused Kyle. Martinez presented a service

plan to Mother that month; Martinez described the purpose of the plan as helping

Mother eliminate the risk that led to Kyle’s removal from Mother’s care. At that

time, Mother was still in a relationship with Daniel and was residing with him, so

Martinez also prepared a service plan for him. Mother eventually completed all

of the services in the plan, including anger management, counseling, and classes

aimed at stopping domestic violence.

      While Mother was living with Daniel in Texas after Kyle’s removal, she had

sex with him a few times. Mother moved back to New Mexico in November 2013

in what she testified was an attempt to get away from Daniel. 8 By that time, she

and Daniel had conceived a child.      Mother gave birth to M.R. (Michael), in

December 2013.



decision to seek termination of Mother’s parental rights. According to Laura,
Mother and Martinez shared fault for the Department’s goal of terminating
Mother’s parental rights. Mother testified that when she spoke with Martinez,
Martinez twisted her words or made her feel threatened. She opined that
Martinez was “always . . . against [her].” Martinez was mother’s first caseworker,
but she no longer worked for the Department at the time of trial.
      8
      Laura testified that she and Victor encouraged Mother to return to New
Mexico in November 2013.


                                        8
      Mother did not attend a visit with Kyle in December 2013 or January 2014.

Thus, when she traveled from New Mexico to Texas to attend a visit in February

2014, she had not seen Kyle in approximately three months. Martinez advised

Mother that after she moved back to New Mexico, she could maintain contact

with Kyle through seeing him on the Internet. But according to Martinez, Mother

did not maintain consistent contact with Kyle that way. Mother missed a court

hearing in January 2014; she testified that she did not receive notice of the

hearing from the Department or her attorney and that she would have attended

the hearing had she known about it.

      In January 2014, the trial court received a progress report in which the

Department stated that its primary goal was Kyle and Mother’s reunification. The

report explained that Mother had completed many of the requirements of her

service plan and had regularly visited Kyle.

      Laura and Victor wanted to adopt Kyle, so they participated in an in-depth

home study and obtained a foster care license.        Laura and Victor cared for

several foster children, including some children less than two months before trial.

In February 2014, Kenyatti Tricksey, a CPS supervisor, received the completed

home study of Laura and Victor’s residence in New Mexico. While Tricksey was

not concerned about any details in the home study, she declined to place Kyle

with Laura and Victor because she was not convinced that they believed Kyle’s

outcries that named Daniel as his abuser.       Specifically, based on Tricksey’s




                                         9
conversation with Laura, Tricksey believed that Laura “wanted to continue to

defend [Daniel’s] credibility and his character.” Tricksey explained at trial,

      The home study was beautifully written. The contractor did a great
      job documenting the conversation, I believe, and the visits to the
      home. My concerns stem from conversations outside of the home
      study with the family and the fact that this child would be many,
      many hours away from Texas and that we couldn’t be able to go out
      and talk with him or visit with him as often as we would like,
      considering the fact that we had potential . . . caregivers that were
      kind of straddling the fence on whether or not they believed what
      happened to him happened the way it did.

Tricksey never met with Laura and Victor in person, and she never visited their

home in New Mexico.           She recognized at trial that Laura and Victor are

responsible and that they do not have a criminal history, and she conceded that

the New Mexico authorities who had completed the home study gave Laura and

Victor “glowing reviews.” 9

      In February 2014, Laura sent an e-mail to Kyle’s Court Appointed Special

Advocate (CASA), Dianne Ward, because she was not convinced that Daniel had

abused Kyle, and she wanted to support Daniel. The e-mail stated,

             Pictures of [Kyle]. I hope you don’t think that I overdid it,
      someone needs to see . . . what we have seen. My niece has tons
      of more pictures . . . like these. The few months that they were in
      Arlington were the happiest we have seen both my niece and [Kyle].
      On [F]ather’s Day of last year my niece called me to tell me that
      [Kyle] had called [Daniel] “Dad.” We both cried together knowing
      that [Kyle] had lots of love for [Daniel]. We have been told that this

      9
       The home study classified Victor as “articulate, engaging, intelligent,
passionate[,] and strong.” It described Laura in similar terms. It explained that
Victor and Laura had been married for sixteen years and that they had no
criminal history or substance abuse issues.


                                         10
      man was beating on [Kyle] for a very long time every day, yet these
      picture[s] . . . show nothing like that.

To the e-mail, Laura attached several pictures of Daniel and Kyle together.

Laura testified that when she sent this e-mail, she was not sure whether Daniel

had abused Kyle. On one occasion when Ward approached Laura about Kyle’s

statements naming Daniel as his abuser, she said, “Words from a child can be

misunderstood.” 10

      Upon her move back to New Mexico, Mother told Martinez that she and

Daniel were no longer in a relationship. But Daniel eventually followed Mother

there. In February 2014, Mother had sex with Daniel. She testified that she did

not want to have sex with him, explaining,

      He went to go visit his son. He put [Michael] down to sleep, and I
      expected he was going to leave my home, and he kept bugging me
      because he wanted to have sex, because I hadn’t had sex with him
      in a very, very long time. And he kept bugging me and I gave in . . . .
      I didn’t want to have sex with him, but I’ve been raped before, and I
      don’t want to go through that again. . . . I just figured it’s easier to
      just give in. I was raped when I was 16. And I didn’t want to have
      sex with him, but . . . I didn’t want to relive that again.

Mother did not tell Martinez about her claim that Daniel had pressured her into

having sex with him in February 2014; she explained at trial that she was

ashamed and did not want anyone to know that Daniel was doing so.




      10
       Laura explained at trial that a previous incident with her son, when he
was two or three years old, had taught her that children may claim to be abused
because they are coached or because they see “[something] on television.”


                                        11
      In March 2014, Daniel went to Mother’s apartment in New Mexico while

wanting to see Michael. Mother let him spend the night on a sofa. The next

morning, Mother saw a pipe in Daniel’s pocket and told him to leave the

apartment. In response, he threw a rock at her window and broke it. Michael

was asleep during this incident.      When Mother told Laura about what had

occurred, Laura became angry because she had instructed Mother to not allow

Daniel to stay at the apartment. New Mexico police arrested Daniel.

      At trial, Mother recognized that allowing Daniel to visit her and Michael at

her apartment in March 2014 was not a good idea. But she also conceded that

soon after this incident, she took Michael to visit Daniel, who was still confined in

jail. Mother conceded at trial that taking Michael, who was three months old, to

visit Daniel at the jail was likewise not a good idea.       Daniel was eventually

transferred to a Tarrant County jail to face charges for abusing Kyle.

      Regarding the March 2014 incident between Mother and Daniel, Martinez

testified, “[Daniel] was spending the night at [Mother’s] apartment.           They

engaged in a domestic violence dispute. She refused to press charges. . . . And

they engaged in domestic violence given [that] her baby [Michael] was in the

home.”   When Martinez learned of the incident through a police report and

confronted Mother about it, Mother told Martinez that the police officer had “made

up” a statement in the report that Mother had told the officer that Daniel was her

boyfriend. But Mother admitted that Daniel had spent the night, that he had




                                         12
brought drugs into her apartment, that he had broken her window, that he had

threatened her, and that she was not pressing charges against him.

      Laura conceded that after Daniel broke the window of Mother’s apartment,

Mother did not want to press charges against him even though Laura advised her

to do so. And Laura also testified that even after that incident, Mother allowed

Michael to visit Daniel (along with Daniel’s family) in Texas in May 2014, just four

months before the trial began.     Mother testified that she had left Michael in

Daniel’s care but that she had ensured that Daniel would not be alone with

Michael.

      As a result of having sex with Daniel in February 2014, Mother became

pregnant with her second child through him. But in April 2014, she miscarried.

The miscarriage caused Mother to miss a telephone visit with Kyle.           When

Mother miscarried, she told Martinez only that she had an “abnormal tissue” in

her uterus and did not disclose that she had been pregnant or that she had

engaged in sex with Daniel. When Martinez asked Mother whether she had

been pregnant, Mother denied that she had been because she knew that “it was

wrong” and would reflect poorly on her. Mother’s second pregnancy by Daniel

concerned Martinez because it indicated that Mother was still in a relationship

with Daniel and was not protecting Michael.

      Maisha Akbar replaced Martinez as Mother’s caseworker in May 2014.

Mother told Akbar then that she still believed that the babysitter had caused

Kyle’s injuries. She also told Akbar that she continued to love Daniel. Mother


                                        13
told Akbar that she, Daniel, and Kyle had a “great relationship.” She showed

Akbar several pictures of Daniel and Kyle and asked Akbar whether Daniel

looked like someone who would hurt Kyle. Mother told Akbar that Daniel had a

right to be around Michael and that they “need[ed] to have a relationship together

because [Daniel is Michael’s] father.” Mother told Akbar that she did not intend

to keep Daniel away from Michael.

      By May 2014, the Department’s primary goal for Kyle became the

termination of his parents’ rights and adoption by an unrelated family.          A

document filed near that time expressed the Department’s concerns that Mother

did not believe Kyle’s statements about the abuse he had received from Daniel

and that she had placed her own needs and desires above Kyle’s needs.

      Daniel pled guilty to abusing Kyle in early August 2014. He confessed that

he had committed “each and every act” alleged in the indictment, which included

hitting and biting Kyle. A court deferred its adjudication of Daniel’s guilt and

placed him on community supervision for four years. A condition of Daniel’s

community supervision required him to avoid contact with children under

seventeen years old. When Mother learned that Daniel had pled guilty, she still

questioned whether Daniel bit Kyle. Laura testified that she was surprised to

learn that Daniel had pled guilty because he had always denied abusing Kyle.

      At the time of the trial, Mother was twenty-eight years old and was living in

a one-bedroom apartment in New Mexico for which she was paying $360 per

month. She had been living there with Michael, who was less than a year old, for


                                       14
several months preceding the trial. Mother’s apartment had a crib for Michael

and a bed reserved for Kyle. Mother worked for General Dynamics and took

classes at a community college.        Before that, she had worked for two car

dealerships.    Daniel was living in Arlington after being transported to Texas

because of his charges for abusing Kyle.

       Mother acknowledged at trial that from the time of Kyle’s removal, CPS

expressed concerns to her that she was not protecting Kyle but that she was

instead protecting Daniel by not believing that he had hurt Kyle. But Mother

testified that she had always believed that Daniel had done “something” to Kyle.

She testified that she was “[a]ngry, disgusted, and furious” when she learned that

Daniel had pled guilty to hitting and biting Kyle.

       Mother asked the trial court to not terminate her parental rights, explaining,

“I have done everything asked of me to get my son back, and I have worked

really hard. And I’m willing [to] do anything to protect my son because I love my

son very much . . . .” Concerning her commitment to keep Kyle safe, Mother

testified,

       I will do anything. I will work with New Mexico CPS. They could
       drop into my house every single day for the rest of my life. I don’t
       care. I just want my son back.

               ....

             . . . I’ll take whatever class is necessary. I’ll -- I want to get
       into counseling. I plan on getting into counseling because I know
       myself. I need counseling with all I have been through.




                                          15
      Mother recognized that she had previously made mistakes in the “type of

men” she had chosen, but she explained that she had since changed her

surroundings and had “devoted [her] life to God.” She also explained that her

family, including Laura and Victor, could help her support Kyle. Mother testified

that Victor had a military background, was very strict, and would not welcome

Father or Daniel into his home.      She explained that Laura and Victor are

respected in their community and that there would be “no better place” for Kyle

than to live with them.

      At trial, the Department did not propose that Mother’s parenting of Kyle

was deficient in any way unrelated to her failure to ensure his physical and

emotional safety and stability. The evidence showed, for example, that Mother

kept an appropriate home, interacted with her children well, was attentive to

them, ensured that they were developmentally on target, did not have a

significant criminal record, and had not abused drugs or alcohol.

      After the end of the bench trial, the trial court terminated Mother’s and

Father’s parental rights to Kyle. 11 The court found that clear and convincing

evidence showed that Mother had knowingly placed or allowed Kyle to remain in

conditions or surroundings that endangered his physical or emotional well-being,

that she had engaged in conduct or knowingly placed Kyle with persons who

engaged in conduct that endangered his physical or emotional well-being, and

      11
        At the time of the trial, Father was incarcerated. Father has not appealed
the termination of his parental relationship with Kyle.


                                       16
that termination of her parental rights was in Kyle’s best interest. 12 The court

named the Department as Kyle’s permanent managing conservator.                Mother

brought this appeal.

                               Kyle’s Best Interest

      In her first issue, Mother contends that the evidence is legally and factually

insufficient to prove that termination of her parental rights is in Kyle’s best

interest. In a termination case, the State seeks not just to limit parental rights but

to erase them permanently—to divest the parent and child of all legal rights,

privileges, duties, and powers normally existing between them, except the child’s

right to inherit. Tex. Fam. Code Ann. § 161.206(b) (West 2014); Holick v. Smith,

685 S.W.2d 18, 20 (Tex. 1985). Consequently, “[w]hen the State seeks to sever

permanently the relationship between a parent and a child, it must first observe

fundamentally fair procedures.” In re E.R., 385 S.W.3d 552, 554 (Tex. 2012)

(citing Santosky v. Kramer, 455 U.S. 745, 747–48, 102 S. Ct. 1388, 1391–92

(1982)). We strictly scrutinize termination proceedings in favor of the parent.

In re E.N.C., 384 S.W.3d 796, 802 (Tex. 2012); E.R., 385 S.W.3d at 554–55;

Holick, 685 S.W.2d at 20–21.




      12
        See Act of Mar. 30, 2015, 84th Leg., R.S., S.B. 219, art. 1, § 1.078, sec.
161.001(b)(1)(D)–(E), (2) (West) (to be codified as an amendment to Tex. Fam.
Code Ann. § 161.001). We cite to the current version of section 161.001, but we
note that the recent amendment to the statute does not affect our resolution of
Mother’s first issue.


                                         17
      Termination decisions must be supported by clear and convincing

evidence. Act of Mar. 30, 2015, 84th Leg., R.S., S.B. 219, art. 1, § 1.078, sec.

161.001(b); E.N.C., 384 S.W.3d at 802. Due process demands this heightened

standard because “[a] parental rights termination proceeding encumbers a value

‘far more precious than any property right.’” E.R., 385 S.W.3d at 555 (quoting

Santosky, 455 U.S. at 758–59, 102 S. Ct. at 1397); In re J.F.C., 96 S.W.3d 256,

263 (Tex. 2002); see also E.N.C., 384 S.W.3d at 802. Evidence is clear and

convincing if it “will produce in the mind of the trier of fact a firm belief or

conviction as to the truth of the allegations sought to be established.” Tex. Fam.

Code Ann. § 101.007 (West 2014); E.N.C., 384 S.W.3d at 802. For a trial court

to terminate a parent-child relationship, the Department must establish by clear

and convincing evidence that the parent’s actions satisfy one ground listed in

family code section 161.001(b)(1) and that termination is in the best interest of

the child. Act of Mar. 30, 2015, 84th Leg., R.S., S.B. 219, art. 1, § 1.078, sec.

161.001(b)(1), (2); E.N.C., 384 S.W.3d at 803; In re J.L., 163 S.W.3d 79, 84

(Tex. 2005).

      In evaluating the evidence for legal sufficiency in parental termination

cases, we determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the challenged ground for

termination was proven. In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005). We

review all the evidence in the light most favorable to the finding and judgment.

Id. We resolve any disputed facts in favor of the finding if a reasonable factfinder


                                        18
could have done so. Id. We disregard all evidence that a reasonable factfinder

could have disbelieved.    Id.    We consider undisputed evidence even if it is

contrary to the finding.    Id.    That is, we consider evidence favorable to

termination if a reasonable factfinder could, and we disregard contrary evidence

unless a reasonable factfinder could not. See id.

      We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses because that is the factfinder’s province. Id. at

573–74. And even when credibility issues appear in the appellate record, we

defer to the factfinder’s determinations as long as they are not unreasonable. Id.

at 573.

      We are required to perform “an exacting review of the entire record” in

determining whether the evidence is factually sufficient to support the termination

of a parent-child relationship. In re A.B., 437 S.W.3d 498, 500 (Tex. 2014). In

reviewing the evidence for factual sufficiency, we give due deference to the

factfinder’s findings and do not supplant the judgment with our own.          In re

H.R.M., 209 S.W.3d 105, 108 (Tex. 2006). We determine whether, on the entire

record, a factfinder could reasonably form a firm conviction or belief that

termination of the parent-child relationship was in Kyle’s best interest. See In re

C.H., 89 S.W.3d 17, 28 (Tex. 2002). If, in light of the entire record, the disputed

evidence that a reasonable factfinder could not have credited in favor of the

finding is so significant that a factfinder could not reasonably have formed a firm

belief or conviction in the truth of its finding, then the evidence is factually


                                        19
insufficient. H.R.M., 209 S.W.3d at 108. The fact that there might be some

evidence favorable to the parent does not mean that the evidence is factually

insufficient to support the judgment. In re L.S.R., 60 S.W.3d 376, 381 (Tex.

App.—Fort Worth 2001), pets. denied, 92 S.W.3d 529 (Tex. 2002).

      There is a strong presumption that keeping a child with a parent is in the

child's best interest. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006). Prompt and

permanent placement of the child in a safe environment is also presumed to be

in the child’s best interest. In re R.R., 294 S.W.3d 213, 234 (Tex. App.—Fort

Worth 2009, no pet.).     In determining the best interest of the child, we may

consider, among other factors, the desires of the child, the emotional and

physical needs of the child now and in the future, the emotional and physical

danger to the child now and in the future, the parental abilities of the individuals

seeking custody, the programs available to assist these individuals to promote

the best interest of the child, the plans for the child by these individuals or by the

agency seeking custody, the stability of the home or proposed placement, the

acts or omissions of the parent which may indicate that the existing parent-child

relationship is not a proper one, and any excuse for the acts or omissions of the

parent. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976); E.N.C., 384
S.W.3d at 807; see In re E.C.R., 402 S.W.3d 239, 249 (Tex. 2013) (stating that in

reviewing a best interest finding, “we consider . . . the Holley factors” (footnote

omitted)).




                                         20
Kyle’s past harm and future danger

      Much of the testimony at trial concerned Kyle’s history of being physically

abused by men who had relationships with Mother, Mother’s inability to protect

Kyle from those men, the Department’s position that she had valued her

relationships with those men over Kyle’s safety, and her refusal, for the majority

of the time that the case remained pending in the trial court, to acknowledge that

Daniel had abused Kyle. The evidence showed that Mother had relationships

with two men—Father and Daniel—who had abused Kyle and that she continued

those relationships after the abuse occurred.

      Father abused Mother at least twice before he broke Kyle’s arm, and after

he broke Kyle’s arm, he again assaulted her. Concerning the multiple chances

that she gave Father even after he had consistently abused her, Mother testified,

      He went to jail for four months and then he got out. And, yes, I did
      give him a chance to see if he was going to change. And then when
      he went to prison we weren’t together anymore, and I had already
      stopped giving him chances. And at that time, I was very young and
      I was naive. And at that time, I thought that it was best for my son to
      have both a mother and a father. And I . . . wasn’t thinking correctly,
      and I was afraid to be a single parent. And so it took a lot for me to
      realize, and I do regret every single time, and I regret it that [Kyle]
      had to go through that.

Mother continued to have a relationship with Father for more than a year after

Kyle’s arm was broken during Mother and Father’s domestic dispute.

      Kyle had bruises “all over [his] body” when he was admitted to the hospital

in June 2013 after spending a day with Daniel. The records from his hospital

stay state that he had “scattered circular bruises to all extremities” that were in


                                        21
different stages of healing. According to those records, Mother noticed these

bruises after coming home on a day when Daniel had been exclusively caring for

Kyle, but she told personnel at the hospital that the bruises were caused by

Kyle’s babysitter.

      Even though Mother testified that in June 2013, she had “believed there

was a big possibility” that Daniel abused Kyle, she stated that she had not

separated from Daniel at that time because she had felt “helpless” and could not

afford other housing. She explained that although she was still living with Daniel

after Kyle’s removal from her custody, she had “stayed in [Kyle’s] room, and [she

had] cried and cried.” Mother also testified that when she had left the hospital on

the night that Kyle was taken there because of his injuries, she had been

“confused” about who had caused them.

      Long before the trial court terminated her parental rights to Kyle, Mother

knew that the Department was displeased with her attitude toward Daniel and her

continued relationship with him. But she testified that on the night Kyle went to

the hospital, she had confronted Daniel about what happened, and he had

denied abusing Kyle. She also explained that she had confronted him on other

occasions before he pled guilty and that he had continued to deny abusing Kyle.

      When Mother spoke with a New Mexico CPS investigator in January 2014,

she said that she “wasn’t sure what to believe” about who had abused Kyle and

that Daniel was “always a very good person to . . . [Kyle].” Mother first learned

that Daniel had been arrested for abusing Kyle in March 2014. Mother testified


                                        22
that she had questioned what she learned from the Department about Kyle’s

abuse because the Department had incorrectly included information on an

affidavit following Kyle’s removal. Concerning what she had learned directly from

talking to Kyle about the abuse he suffered, Mother testified,

      My son has told me that his dad has spanked him, and where the
      possibility comes into play, spanking is different from hitting in the
      face. So I figured there’s a possibility that [Daniel] could have hit
      him in the face, but from what [Kyle] was telling me, [Daniel]
      spanked him and [a child] bit him, and he told me a lady smashed
      his toe.

      Mother recognized at trial that Daniel had abused Kyle. She testified,

      I believed [Kyle] at the beginning. I believed [Kyle] when he would
      tell me. It was hard for me to believe, but I believed [Kyle] from the
      beginning . . . [but] it was confirmed when I found out that [Daniel]
      pled guilty. It was just confirmed.

      Mother admitted, however, that on numerous occasions, she had asked

the Department to investigate whether Kyle’s babysitter could have been

responsible for his injuries.   At trial, she opined that both Daniel and the

babysitter had caused Kyle’s injuries, but she agreed that Kyle had not seen his

babysitter on the day that she discovered his extensive injuries and took him to

the hospital.

      Upon first reviewing the case in July 2013, Martinez (Mother’s first

caseworker) was concerned about Mother’s pattern of placing Kyle in unsafe

environments, exposing him to abuse, and not believing his outcries.           When

Martinez told Mother about Kyle’s consistent outcries that Daniel had abused

him, Mother responded that she “didn’t believe that [Daniel] could hurt her son.”


                                        23
Martinez testified that Mother never conceded to her that Daniel had hurt Kyle.

When Martinez was asked to describe Kyle’s condition upon his removal from

Mother and his placement in foster care, she testified,

      [Kyle] was very apologetic, always tripped and fell . . . . He would
      wet his pants at times. He would be afraid of getting in trouble.

            At times throughout the case, depending on the situation, he
      would regress and go back to -- he improved in regards to wetting.
      He would regress and poo or pee in his pants. He had a lot of
      anxiety, a lot of [post-traumatic stress], which he would relate to the
      abuse.

      Martinez testified that to achieve reunification with Kyle, Mother needed to

believe his outcries and demonstrate that she could protect him by removing

herself from Daniel, who had hurt him. But Martinez testified that Mother “kept

not believing [Kyle’s] outcries no matter what [Martinez] would try to tell her.”

Martinez said that the Department’s plan for Kyle changed from his reunification

with Mother to the termination of her rights because the Department

      had concerns in her engaging with [Daniel], not being protective,
      [and] still not believing [Kyle’s] outcries. We also had concerns that
      she had not demonstrated the skills that she was to learn while she
      was doing her service plan.

             She did complete [a domestic violence prevention class], but,
      yet, here in [March 2014] we see her again in an altercation of
      domestic violence. And, once again, she failed to be protective.
      She . . . did not press charges.[13]




      13
        Martinez testified that Mother had told her that she did not “press
charges,” but Martinez acknowledged that Mother had called the police after
Father broke her window.


                                        24
      Ward (the CASA advocate) recommended the termination of Mother’s

parental rights.   She explained that based on Mother’s history of continuing

relationships with both Father and Daniel after they had hurt Kyle, Mother had

not “demonstrated a willingness or an ability to protect [Kyle] from someone that

may want to harm him.” She stated,

      [T]hrough my review of records and in speaking with other
      professionals involved in this case, I have not seen any indication
      that there’s been a change in behavior. I’m afraid that [Mother] has
      continued to enter into relationships with someone that is abusive
      and I’m concerned about [Kyle’s] safety if he’s returned to her.

      Mother testified that she could prevent exposure of Kyle to further harm by

staying away from Daniel and other men. She explained, “I don’t allow myself to

be around negative people or around people that I . . . know . . . can become

violent. I kind of basically just surround myself with positive people now . . . .”

Mother agreed, however, that her decision to have sex with Daniel in February

2014 was inconsistent with her professed desire to stay away from him. And

Mother conceded that she was not protecting Michael when she allowed Daniel

to stay at her house and when she had sex with Daniel; she recognized that

being around Daniel creates volatility. Mother did not tell anyone in February

2014 about her claim that Daniel had pressured her to have sex with him.

Mother testified that she did not know why she brought Daniel to court with her in

July 2003 even after Kyle had named Daniel as his abuser.

      Tricksey (a CPS supervisor) testified that because Mother and Daniel

shared a son together, “[i]t [would] be very difficult for [the Department] to be


                                        25
convinced that [Kyle] wouldn’t be around [Daniel] anymore” if Kyle was returned

to Mother’s custody. Concerning Mother’s decision to drop Michael off for a visit

with Daniel in Texas during the summer of 2014, Tricksey testified, “[H]aving

someone who has been accused by her son as harming him, allowing a child that

can’t talk, can’t defend himself to be alone with [Daniel] is very concerning.”

Tricksey also testified, “If [Mother became] pregnant again by the same person

that hurt her son, then her intentions . . . show that . . . she can’t keep her

children away from abusers.” Tricksey noted that since Michael’s birth, Mother

and Daniel had an incident of domestic violence in New Mexico, when Daniel

threw a rock through Mother’s window. Tricksey acknowledged that when she

had talked to Mother on the telephone, Mother had said that she wanted whoever

abused Kyle to be punished.       But Tricksey testified that Mother could have

shown a willingness to protect Kyle by “not being around the person . . . that hurt

him.”

        Mother recognized that her most important duty as a parent is keeping her

children safe. But although she stated that she would not be willing to let Kyle

see the babysitter that had cared for him preceding Daniel’s abuse of him, she

could not explain why she had asked for Daniel to see Kyle after the abuse

occurred. Mother testified that she no longer loves Daniel, but Akbar testified

that Mother told her in May 2014 that she still loved him. When asked how she

had demonstrated a willingness to protect Kyle from people who had harmed

him, Mother testified,


                                        26
       I’m fighting for my son. I’m currently fighting for him because I feel
       that it’s not just [Daniel] who’s harming my son. I feel he’s being
       mentally abused by being away from me. And I believe that’s a part
       of protecting my son and fighting for him, for his happiness and for
       his safety, for his mental stability.

       Akbar (Mother’s caseworker at the time of the trial) expressed her concern

about Mother’s “cycle of being in abusive relationships and not leaving the men

. . . [she is] in those relationships with.” Akbar recognized that the termination of

Mother’s parental rights would require the end of Kyle’s relationship with his

brother Michael, but she testified that termination was nonetheless in Kyle’s best

interest because “the [most] important thing . . . is [Kyle’s] safety. So if . . . it's not

in [Kyle’s] best interest to be with his mother because he won’t be safe, then we

have to follow through with that.”

       Akbar testified that Mother had never talked to her about Daniel’s guilty

plea for abusing Kyle. Regarding Mother’s failure to tell her about the plea,

Akbar testified,

       [Mother] . . . believe[d] it was the babysitter. [She] continued that
       throughout . . . my four months being on the case.

              So I think that [Mother would] call me and let me know at
       least, Hey, did you hear about [Daniel] being convicted. Oh, my
       God, I can’t believe that he got convicted.

       Akbar also testified that although Mother had known in March 2014 that

Daniel was arrested for abusing Kyle, she had still expressed her belief that

Daniel should be able to visit Michael. Akbar testified that Mother “was in a cycle

of being with men that abused her children.”



                                            27
        Laura (Mother’s aunt) acknowledged that Mother had not used good

judgment during her relationships with Father and Daniel. She admitted that

when Mother had continued her relationship with Father after he had hurt Kyle,

Mother was not protecting Kyle. She also testified that even after Daniel had

been criminally charged with abusing Kyle, Mother had remained unsure about

whether Daniel injured him. Laura testified that one or two months before the

trial, Mother took Michael to Daniel for a visit and left. Laura told Mother that

dropping Michael off with Daniel was not a good idea, but Mother did not heed

her advice. Laura opined that “no child should be present when people are

fighting.”   She expressed that she did not “agree with what [Mother] did” by

continuing an intimate relationship with Daniel after he was suspected of abusing

Kyle.

        Victor testified that he had advised Mother to end her relationship with

Father when Mother had spoken about how Father abused her. He conceded,

however, that for some time thereafter, Mother had maintained her relationship

with Father. Victor agreed that it is important for a parent to protect a child, and

he acknowledged that Mother had “made mistakes” in doing so.

        Angela Tellez, a New Mexico permanency worker, received a request in

April 2014 to investigate Mother’s home and evaluate her abilities to parent.

Tellez’s search of Mother’s background revealed the incident that had occurred

the month before when Mother forced Daniel to leave her apartment and he

threw a rock through her window. Tellez spoke with Mother in April 2014 and


                                        28
confirmed that no one was living in Mother’s apartment at that time other than her

and Michael.

      Tellez recommended Kyle’s placement with Mother because Mother could

“articulate a safety plan to protect [him] from [Daniel] and also from any other

person” and because Mother had a “great deal of family support in New Mexico

. . . who would be willing to help be a safety monitor if need be.” According to

Tellez, in April 2014, Mother “was sure” that Daniel had not hurt Kyle and that the

babysitter had abused him. Mother minimized Kyle’s injuries when describing

them to Tellez.   Nonetheless, Tellez stated that Mother had agreed to keep

Daniel away from Kyle. Tellez testified that Mother had moved to New Mexico to

protect Kyle, opined that Mother had put Kyle’s interests over her relationship

with Daniel, and recommended to the court that Kyle be returned to Mother’s

custody.

      On cross-examination, Tellez testified that Mother had not told her in April

2014 that she had recently had sex with Daniel and had been pregnant with

Daniel’s child, that Daniel had made recent threats against her, or that Daniel

had been arrested and transported to Texas concerning charges for abusing

Kyle. Tellez admitted that if Mother had told her that she had sex with Daniel

after he pressured her to do so in February 2014, Tellez would have

“question[ed] [Mother’s] ability to protect” Kyle and would have changed her

recommendation. She also explained that Mother had represented that she had

visited Kyle at least once per month although Mother had not visited him in


                                        29
December 2013 or January 2014. Mother told Tellez in April 2014 that Daniel

was a “very good person” even though in the prior two months, Daniel had

pressured Mother to have sex with him, had thrown a rock through her window,

and had been arrested and transported to Texas for charges of abusing Kyle.

Mother’s relationship with Kyle, her plans for him, and her parental abilities

      The evidence showed that Mother has a warm, nurturing relationship with

Kyle. She visited with Kyle on nearly twenty occasions from the time of his

removal until the trial, although she did not see him in December 2013 or

January 2014. By all accounts, these visits went well. During the visits, Kyle

was joyful and excited; he hugged and kissed Mother, and they sang and drew

pictures together.

      Kyle met Michael through visitation; Laura testified that they had bonded

and that Kyle knew that Michael was his brother. Laura stated that Mother had

missed Kyle and had repeatedly cried for him.

      Near the time of the trial, Mother was working full days for General

Dynamics while Laura took care of Michael. Laura testified that she would be

willing to also watch Kyle so that Mother could continue working. Mother also

has other family members living in New Mexico who could help her support Kyle.

      According to Laura, Mother does not drink or take illegal drugs, does not

have a criminal record, and is “very hard working.” 14      Laura expressed that


      14
        Mother testified that she does not drink alcohol consistently or use drugs.


                                        30
Michael was flourishing while in Mother’s custody. She opined that Mother is a

very good parent and testified that Mother has never left Kyle with anyone alone

without planning to return for him.

      Victor explained that he and Laura had provided for Mother “[f]inancially,

morally, and with God’s spirit.” He described Mother as a wonderful parent who

“loves her kids [and] loves God.”

      Ward recognized that Mother and Kyle interacted well with each other

during visits, including singing together and making up stories.                 She

acknowledged that Kyle is very bonded to Mother.         She recognized that the

termination of Mother’s rights would not likely be easy for Kyle and that it could

possibly cause him emotional trauma.

      When asked to describe her relationship with Kyle, Mother said,

      We love each other very much. We hug each other every chance
      we get. I smother him with kisses. We’re just -- I always make sure
      he knows that I love him. I tell him I love him very often, and he tells
      me the same. And we . . . don’t like to be apart from each other.

Mother testified that she and Kyle had shared many activities together, including

drawing, painting, dancing, singing, and hiking. Mother had arranged for both

Kyle and Michael to be seen by therapists as they aged to make sure that they

were reaching developmental milestones.

      E.S. (Emily), who was eighteen years old at the time of trial, is Mother’s

sister. Emily testified that Mother “always put[] [Kyle] first” and that Kyle was

always happy and engaged in various activities when he was with Mother. She



                                        31
also explained that Mother actively parented Michael, that he was always “right

beside her,” and that she was protective of him. Emily visited Kyle after his

removal from Mother’s care, and he was happy to see her; Emily explained that

she could not imagine the effect that the termination of Mother’s rights would

have on Mother’s extended family.

      Emily acknowledged, however, that Mother had never extensively

discussed Kyle’s injuries with her and that when Mother had talked about the

injuries, she had stated that she “didn’t know who did it.” Emily also conceded

that she did not “really know anything about [Daniel],” but she testified that she

did not believe that he had abused Kyle.

      D.R. (Donna), one of Mother’s aunts, testified that Mother had told her that

Kyle’s babysitter abused him. But Donna testified that Mother is a good parent

and that she had the support of several family members in New Mexico.

Mother’s completion of her service plan

      After Kyle’s removal from Mother’s care in the summer of 2013, she called

CPS repeatedly because she wanted to start her service plan and be reunited

with him. She got the service plan more than a month after Kyle’s removal. She

completed all tasks assigned to her in the service plan, including participating in

therapy, taking an anger management class, managing her income, and taking

parenting classes.

      Mother understood from talking to Martinez that when she completed her

service plan, Kyle would be returned to her custody. Thus, Mother expressed


                                        32
her belief that Kyle should have been returned to her in February 2014, as soon

as she completed the services. She recognized that she had sex with Daniel and

allowed him to sleep at her house (leading to the March 2014 domestic

disturbance) after that time, but she explained that “things would have been

different” if Kyle had been in her care.

      Concerning the fact that Mother had completed all of the tasks within her

service plan, Akbar testified, “[S]he can finish her classes, but if she’s not able to

demonstrate and show that she has learned from them, then it’s technically not

successful.”   Tricksey testified that Mother did not complete a “goal” of the

service plan because she did not demonstrate a willingness and ability to protect

Kyle from further abuse.

Victor and Laura’s desire to obtain Kyle’s custody15

      Laura remained involved in Kyle’s case from the time of his removal until

the trial with the goal of either achieving his placement in her home or his return

to Mother’s custody. Mother and Laura often came together from New Mexico to

Texas to visit Kyle while he was in foster care. Each visit lasted three hours.

      Like Mother, Laura was reluctant to accept that Daniel was Kyle’s abuser;

Laura testified that her opinion about whether Daniel had caused Kyle’s injuries


      15
          We hold below that Mother does not have standing to contest the part of
the trial court’s judgment that grants permanent managing conservatorship to the
Department. However, we include the facts in this section because we conclude
that they are relevant to our application of the Holley factors discussed above.
See 544 S.W.2d at 371–72.


                                           33
had “evolved” over the course of the Department’s case.            At trial, Laura

recognized that Kyle “could have” been hurt by Daniel along with a child that Kyle

had been with.

      Victor, a retired naval officer, resides with Laura in New Mexico. Kyle has

a room in the house there. Kyle lived there for more than two months when

Mother lived in San Antonio. Victor testified that he had asked the Department to

place Kyle in the home and that he and Laura had obtained a foster parent

license to achieve that goal. Victor and Laura received training on child safety to

obtain the license.

      Victor conceded at trial that Daniel had caused Kyle’s injuries. He testified

that while he did not initially know whether Daniel or Kyle’s babysitter had abused

Kyle, he later became convinced that Daniel was the abuser. He explained that

when he had written the June 2013 letter vouching for Daniel’s character, he had

believed that the babysitter had abused Kyle (in part, because Mother had “just

started using that babysitter”), but he had later believed that Daniel had done so

when Daniel confessed.

      Victor testified that at a meeting about Kyle’s custody soon after his

removal from Mother’s care, he said, “Do a thorough investigation, investigate

both [Daniel and the babysitter]. Whoever is guilty, put [that person] in jail.”

Victor testified that from the beginning, he wanted the Department to require

Daniel and the babysitter to submit to polygraphs about whether they had abused




                                        34
Kyle. According to Victor, when he heard that Daniel was being charged with

abusing Kyle, he said, “Good. I hope they put him in jail.”

      When asked why he and Laura wanted to raise Kyle, Victor testified,

      I am an example of many, many kids that follow me, and they’re very
      successful. I believe if I have [Kyle], . . . I can teach him to be a very
      good man, to love God, and to be a very productive young man
      when he grows up. I will ensure . . . that he’ll go to . . . Christian
      schools . . . to understand what God is; go to college, make him a
      beautiful musician. That’s what my kids are.

            And number two is, I want him to be a good engineer,
      because I found out that music and engineering are so much
      related. And, most of all, I just want him to be with me and my wife
      so we can show all that to him. We’ll protect him.

Victor expressed that he did not know why the Department was opposed to

allowing him and Laura to obtain Kyle’s custody. He recognized that Kyle needs

continued therapy related to the emotional trauma he had suffered from; Victor

testified that he would arrange for the therapy to continue in New Mexico.

      Victor has the top possible security clearance within the federal

government, and the government investigates his background every five years

before renewing the clearance. He and Laura sponsor ROTC groups at three

New Mexico high schools and donate money to provide scholarships for students

in those groups. Victor testified, “I mentor the young kids as [freshmen] to tell

them to go to college, not to drink[,] and believe in God.” Victor explained, “I

work, I pay my bills, I do all those things. [Laura], my wife, takes care of me,

takes care of the house[,] and takes care of [Kyle]. So between the two of us, I

believe we can provide a very nice home for [Kyle].”


                                         35
      Ward visited Kyle in his foster home seventeen times and discussed Kyle

with Laura and Victor through several phone calls and in person. Ward opined

that Laura and Victor may not be able to provide a safe home for Kyle because

Laura did not believe his outcries, defended Daniel, and blamed Kyle’s babysitter

for his injuries. Ward testified, “[Laura] was more focused on the babysitter than

she ever was on [Daniel].”

      The Department declined to place Kyle with Laura and Victor, and

although Tricksey recognized that CPS’s general goal is to place a child with

family members if the child cannot be reunited with a parent, she testified that no

party had asked the trial court for a hearing to challenge the Department’s

decision to not place Kyle with Laura and Victor.

Kyle’s development with his foster family and his continuing need for
therapy

      Kyle suffered emotional trauma after Daniel physically abused him, but

when the trial court terminated Mother’s parental rights, Kyle was thriving with his

foster family and was benefiting from the treatment that he was receiving there.

Theresa Davis, a licensed social worker, began providing therapy to Kyle in

September 2013 (when he was four years old) and had been doing so on a

weekly basis for approximately a year at the time of the trial. When Davis first

met Kyle, she assessed his social, mental, and physical capacity, and she

diagnosed him as having post-traumatic stress syndrome with anxiety.              In

September 2013, Davis noticed that Kyle’s self-esteem was very low and that he



                                        36
had difficulty trusting her. By the trial a year later, after building rapport with

Davis by playing with her in his room, Kyle trusted her. He eventually began to

speak about his feelings and about Daniel’s abusing him.

      Several months before trial, Kyle told Davis that in the past, Daniel, who

was living with Kyle, had gotten angry with him and had punched him with a

closed fist. Kyle told her that he was scared of Daniel; she believed from his

statements that the abuse occurred multiple times. According to Davis, Kyle’s

post-traumatic stress syndrome manifested in “avoidance behavior,” flashbacks,

withdrawal, bedwetting, poor communication skills, and “always wanting to be

reassured that . . . he’s safe.” Davis recognized, however, that some of these

behaviors could have resulted from Kyle’s anxiety about being separated from

Mother. Davis acknowledged that she did not know whether Kyle had suffered

from anxiety before his removal from Mother’s custody.

      During Davis’s counseling of Kyle, she asked his foster family to reassure

him, give him safety and consistency, and get him involved in social activities.

The foster family provided a safe environment, and Kyle improved while staying

there. For example, Davis testified, “[Kyle’s] able to trust now. . . . [H]is self-

esteem is better. He doesn’t fall as much . . . . He talks more. He laughs more.

He shows expression more . . . . So, yes, he has progressed and he’s continuing

to progress.”   Even so, Davis stated that Kyle required therapy for at least

another year and that to overcome the post-traumatic stress syndrome, Kyle

needed to remain in a consistent, trusting, loving, and safe environment.


                                        37
      Davis recognized that Kyle missed Mother and had said so in every

therapy session, including a session that occurred the day before trial.       She

explained that while Kyle cried about missing Mother toward the beginning of his

therapy, he had learned to cope with his emotions more toward the time of trial.

Davis also recognized that Kyle was excited about having a little brother. Even

considering Kyle’s emotions for Mother, Davis opined that he should stay in his

foster home because it provided the consistency and safety that he needed to be

successful. Davis never talked to Mother, Laura, or Victor. She recognized that

Kyle’s family loves him.

      According to Akbar, after Kyle’s visits with Mother ended, he was usually

happy to go back to his foster home and play; she only saw Kyle cry once when

a visit with Mother ended. Akbar testified that Kyle was thriving in his foster

home and that his foster family would consider adopting him. Martinez testified

that Kyle was happy in his foster home and that he had a good relationship with

other children in the home.

      Ward agreed that Kyle had thrived in his foster home. She explained that

he seemed to be “calm and comfortable” and that he felt safe and secure there.

She asked the trial court to allow Kyle to remain in his foster home until a

permanent home could be found for him.

The trial court’s determination

      After a careful review of all of the evidence admitted at trial, including the

facts summarized above, we must conclude that the evidence is legally and


                                        38
factually sufficient to prove that termination of Mother’s parental rights is in Kyle’s

best interest. See J.P.B., 180 S.W.3d at 573; C.H., 89 S.W.3d at 28. Despite

Mother’s statements that she would ensure Kyle’s safety in the future, from

Mother’s repeated actions in the past, the trial court could have reasonably

discounted her ability to permanently keep Kyle safe from further physical and

emotional harm caused by either Daniel or another man. 16 See In re A.M., 385
S.W.3d 74, 83 (Tex. App.—Waco 2012, pet. denied) (explaining that a factfinder

is free to “reject [a parent’s] assertions of future stability and of having learned

from her mistakes”); see also R.R., 294 S.W.3d at 234 (stating that the prompt

and permanent placement of the child in a safe environment is presumed to be in

the child’s best interest).

      The evidence shows that Mother exposed Kyle to physical abuse through

relationships with two men; that she continued to live with each of those men,

maintain intimacy with them, and expose her children to them after the abuse

occurred and despite being advised to do otherwise; that she was reluctant to

accept Daniel’s responsibility for abusing Kyle despite Kyle’s repeated outcries

and the fact that Daniel had exclusively cared for him on the day that he went to

the hospital; that she minimized Kyle’s injuries although they were extensive; that




      16
       Mother argues on appeal that she now “realizes that she must be much
more careful about men.”


                                          39
she may have instructed Kyle to cover up the abuse; 17 that she made poor

choices in her relationship with Daniel even after Kyle’s removal, when she knew

that her relationship with Kyle was in jeopardy and when she had custody of

Michael; that she declined to report those choices to the Department; and that as

of May 2014, after Daniel’s arrest for abusing Kyle, Mother still professed that

she loved Daniel. Cf. R.R., 294 S.W.3d at 234 (explaining that in determining

whether a parent is willing to provide a child with a safe environment, a court

should consider the magnitude and frequency of harm to the child and whether

there “is a history of abusive or assaultive conduct by the child’s family or others

who have access to the child’s home”); see also C.B. v. Tex. Dep’t of Family &

Protective Serv., 440 S.W.3d 756, 770 (Tex. App.—El Paso 2013, no pet.)

(considering a mother’s repeated relationships with violent men, which continued

after the violence occurred and resulted in abuse against one of her children, as

evidence that the mother had failed to “put the safety and welfare of her children

first” and that termination of the mother’s rights was in the children’s best

interest); In re J.L.W., No. 02-08-00179-CV, 2008 WL 4937970, at *9 (Tex.

App.—Fort Worth Nov. 20, 2008, no pet.) (mem. op.) (holding that termination of


      17
         According to Anderson, Kyle told her that Daniel had hit him and that
Mother had instructed Kyle to say that he fell if anyone asked him what had
happened. Mother denied that she had told Kyle to say that he fell. “[T]he fact
finder, as opposed to the reviewing [court], enjoys the right to resolve credibility
issues and conflicts within the evidence. It may freely choose to believe all, part,
or none of the testimony espoused by any particular witness.” In re T.N., 180
S.W.3d 376, 382–83 (Tex. App.—Amarillo 2005, no pet.).


                                        40
a mother’s parental rights was in a child’s best interest when the mother had an

“individual history of abusive relationships” and had failed to “protect her other

children from the men with whom she had had abusive relationships”).            The

evidence also establishes that Kyle was suffering from emotional trauma (along

with his physical injuries) upon his removal from Mother’s custody but that he

was recovering and developing well and was happy and secure while residing in

the foster home after his removal. Cf. R.R., 294 S.W.3d at 234 (stating that a

court should consider the results of psychological evaluations of the child); In re

Z.C., 280 S.W.3d 470, 476 (Tex. App.—Fort Worth 2009, pet. denied)

(concluding that stability and permanence are important to the growth of a child

and affirming a finding that termination was in a child’s best interest when the

child was thriving in foster care); In re U.P., 105 S.W.3d 222, 230–31 (Tex.

App.—Houston [14th Dist.] 2003, pet. denied) (op. on reh’g) (considering a

child’s bond with a foster family as a factor supporting the child’s best interest in

the termination of a father’s parental rights).

      Although the evidence shows that Mother completed her service plan, it

also demonstrates that after she did so, she continued to make decisions in her

relationship with Daniel that she later conceded were not in Michael’s best

interest. Cf. In re A.C.B., 198 S.W.3d 294, 298 (Tex. App.—Amarillo 2006, no

pet.) (holding that although a parent’s performance of a service plan is likely to

fulfill some of the Holley factors, service plan compliance alone will not prevent

termination of a parent’s rights); In re M.G.D., 108 S.W.3d 508, 513–15 (Tex.


                                          41
App.—Houston [14th Dist.] 2003, pet. denied) (holding that termination of the

mother’s parental rights was in the children’s best interest despite the fact that

she completed her service plan).      And although Mother argues that child-

protective authorities and family in New Mexico could monitor Kyle’s return to her

care to ensure his safety, the trial court could have reasonably found that the

danger to Kyle would not abate because Mother had continued to expose

Michael to Daniel, whom Kyle had named as his abuser, while disregarding

recommendations from family members and while the Department was closely

scrutinizing her actions. 18

      The record contains evidence that a factfinder could have weighed against

termination, including Mother’s diligence in visiting Kyle and the bond that they

shared during those visits; the facts showing that Mother and Kyle missed each

other and that Kyle had bonded with Michael; evidence of Mother’s positive

parenting skills that were unrelated to keeping Kyle safe; and the availability of

familial support to Mother in New Mexico, including Laura and Victor, if the court

did not terminate her parental rights. But we conclude that even considering

these facts, the trial court could have reached a firm conviction or belief that

termination of Mother’s parental rights was in Kyle’s best interest based on the



      18
       Also, as explained above, Mother’s family, like Mother, was slow to
accept Daniel’s sole responsibility as Kyle’s abuser despite Kyle’s outcries that
named him and the Department’s prompt determination that Kyle’s babysitter
was not responsible for his injuries.


                                       42
other facts described above. See J.P.B., 180 S.W.3d at 573; C.H., 89 S.W.3d at

28.

      In terminating Mother’s parental rights, the trial court followed the

recommendations of his counselor, Davis (at least to the extent that she believed

Kyle should “stay in his foster home”); his CASA advocate, Ward; 19 his attorney

ad litem; and Mother’s caseworkers, Martinez and Akbar. Davis and Ward had

extensive personal interactions with Kyle before giving their recommendations,

and Martinez and Akbar had similar interactions with Mother.        After carefully

considering all of the evidence presented in the trial court in light of the Holley

factors, we cannot second-guess the trial court’s decision to accept these shared

recommendations and to find that termination of Mother’s parental rights to Kyle

is in his best interest. See 544 S.W.2d at 371–72. We acknowledge that the

termination of Mother’s parental rights to Kyle is tragic; we cannot conclude it is

erroneous. We overrule Mother’s first issue.

                        Conservatorship Determination

      In her second issue, Mother argues that the trial court abused its discretion

by naming the Department as Kyle’s permanent managing conservator,

continuing his placement in foster care, and not naming Laura and Victor as his

possessory conservators. Laura and Victor were not parties to the litigation in



      19
         Ward testified that she did not take her recommendation of termination
lightly and that recommending termination of parental rights is “very difficult.”


                                        43
the trial court, nor are they parties in this appeal; we have not been directed to

any place in the record that establishes their attempt to formally intervene. 20

         Because we are affirming the trial court’s order terminating Mother’s

parental rights to Kyle, she has become a former parent with no legal relationship

to him. See Tex. Fam. Code Ann. § 161.206(b); In re Y.V., No. 02-12-00514-CV,

2013 WL 2631431, at *1 (Tex. App.—Fort Worth June 13, 2013, no pet.) (mem.

op.). As such, Mother lacks standing to attack the portion of the termination

order appointing the Department as Kyle’s managing conservator. 21 See Y.V.,

2013 WL 2631431, at *2; see also In re H.M.M., 230 S.W.3d 204, 204–05 (Tex.

App.—Houston [14th Dist.] 2006, no pet.); In re Lambert, 993 S.W.2d 123, 132

(Tex. App.—San Antonio 1999, orig. proceeding) (“Former parents do not have

standing to invoke the trial court’s continuing jurisdiction over managing

conservatorship issues.”); Ryder v. State, 917 S.W.2d 503, 505 (Tex. App.—

Waco 1996, no writ) (mem. op.).        Accordingly, we overrule Mother’s second

issue.




         20
        We note that the trial court’s termination order does not expressly prohibit
his future placement with Victor and Laura; it authorizes the Department, as
Kyle’s permanent managing conservator, to place him for adoption in a suitable
home.
         21
       Standing is a non-waivable component of subject matter jurisdiction that
we may raise on our own motion. See Tex. Ass’n of Bus. v. Tex. Air Control Bd.,
852 S.W.2d 440, 445–46 (Tex. 1993).


                                         44
                                   Conclusion

      Having overruled both of Mother’s issues, we affirm the trial court’s

judgment terminating her parental rights to Kyle.


                                                    /s/ Terrie Livingston

                                                    TERRIE LIVINGSTON
                                                    CHIEF JUSTICE

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: May 28, 2015




                                        45